MEMORANDUM**
Ajay Gupta, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) dismissal of his appeal from an immigration judge’s (“IJ”) order denying his application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252(b). We review for substantial evidence the BIA’s determination that Gupta failed to demonstrate he either suffered past persecution or had a well-founded fear of persecution on account of his political opinion or any other protected ground. See Ochave v. INS, 254 F.3d 859, 861-62, 866-67 (9th Cir.2001). We deny the petition.
Whether or not Gupta could demonstrate past persecution, substantial evidence supports the BIA’s determination that changed country conditions would allow Gupta to live unmolested in India. See Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 998-99 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the *949courts of this circuit except as provided by Ninth Circuit Rule 36-3.